            Case 4:19-cr-40041-TSH Document 67 Filed 11/04/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )
                                             )
LAWRENCE RUTHERFORD                          )       Criminal No. 19-40041-TSH
                                             )
       Defendant                             )
                                             )
____________________________________


HILLMAN, D.J.
                      FINDING AND ORDER ON MOTION TO SUPPRESS
                                  November 4, 2020
                                      Introduction
   The Defendant Lawrence Rutherford has moved to suppress from the introduction into evidence

against him at trial, two 22 caliber firearms and ammunition taken from his apartment at 15 Aetna

Street in Worcester. The search and subsequent seizure took place on June 5, 2019 pursuant to a

search warrant. The Defendant claims that the information in the affidavit in support of the search

warrant was stale because law enforcement executed the warrant more than a month after the last

alleged instance of the Defendant’s participation in any drug operations, and that the affidavit

failed to establish a nexus between the searched premises and the alleged drug dealing enterprise.

For the reasons set forth below that Motion is denied.

                                        Facts

   The affidavit in support of the search warrant authorizing the search of Mr. Rutherford’s

apartment alleges that ATF agents and the Worcester Police had been investigating an individual

named Junior Melendez and his associates for narcotics and firearm offenses since July of 2018.
          Case 4:19-cr-40041-TSH Document 67 Filed 11/04/20 Page 2 of 5



Mr. Melendez was allegedly the leader of a street gang known as The Almighty Vice Lords. As

part of that investigation a wiretap was obtained for Mr. Melendez’s cellphone. From that

wiretap the agent learned that phone number 714-615-6334 was being used by the Defendant

Rutherford and that Rutherford and Melendez interacted over the course of several months about

the distribution of narcotics.

   Specifically, that interaction centers around intercepted conversations in March, April , and

May of 2019. On March 17, 2019 Melendez called Rutherford asking what his address was.

Although speaking in code, the affidavit opines that the Defendant gave Melendez descriptive

information about his residence. On March 26, 2019, the Defendant and Melendez texted each

other in code to exchange drugs. The code was a text regarding a birthday party for the

Defendant’s mother who according to law enforcement had deceased long before the phone

conversation. On April 7, 2019 Melendez called the Defendant to discuss the distribution of

crack and on April 16, 2019 a similar conversation took place. While these conversations were

coded the affidavit provided sufficient corroboration in addition to these conversations to

establish probable cause that the conversations related to drug distribution.

   For example, on April 7th in addition to the intercepted phone conversations, Worcester

Police surveilled 15 Aetna Street and observed Melendez and an associate named Antoine Mack,

(a/k/a “Leg”) who was a known Vice Lord gang member meet on the sidewalk with Rutherford

across the street from 15 Aetna Street. Those observations took place at 2:35 in the afternoon on

April 7th. Worcester Police drove by the premises at 2:53 p.m. and Melendez’s car was still

present, however Melendez and Rutherford were no longer outside. Those observations

corroborated an intercepted voice call between Melendez and David Nevins, a known cocaine

distributor. Melendez told Nevins “it’s at Banga’s, I was by there a little while ago, me and Leg

                                                 2
            Case 4:19-cr-40041-TSH Document 67 Filed 11/04/20 Page 3 of 5



was over there.” Rutherford’s street name is “Banga,” and the conversation was a reference to

the earlier meeting at 2:35 p.m. and supportive of the fact that Melendez had brought cocaine to

15 Aetna Street for later distribution by Rutherford and Nevins.

   A week later on April 16, 2019, Melendez called Rutherford asking “you got the rest of the

other shit.” Rutherford replied that he did not but that “I got a nice chunk for you though,” and

that he (Rutherford) would be at the “crib” and the two agreed to meet later in the evening.

Based on those telephone conversations the police again surveilled 15 Aetna Street and at 7:56

p.m. observed Melendez and Rutherford on the front porch and observed co-Defendant Shaun

Walker pull up. Shaun Walker is also a known Vice Lords gang member and associate of

Melendez. At 7:53 p.m. on that same day Melendez texted Rutherford that “I’m in your

hallway.”

   The affidavit opines that the conversation between Melendez and Rutherford regarding “the

chunk” was related to their conspiracy to distribute cocaine. This drug distribution activity

continued into May of 2019. On May 14, 2019 Melendez sent a message to co-Defendant Shaun

Walker advising that they get together with “Banga,” and that they had a disagreement about

fronting drugs without payment. The essence of the conversation is that Melendez was directing

Walker to get money that Rutherford owed to Melendez.

                                      Discussion

   Defendant first argues there is no probable cause to believe that any evidence of drug dealing

was found at his apartment because the evidence had turned stale. Staleness arguments must

consider various factors like “the nature of the information, the nature and characteristics of




                                                 3
          Case 4:19-cr-40041-TSH Document 67 Filed 11/04/20 Page 4 of 5



criminal activity, and the likely endurance of the information.” United States v. Tiem Trinh, 665

F.3d, 1, 13 (1st Cir. 2011). The 1st Circuit has described the so called “Bucuvalas factors” as:

       (1) The nature of the suspected criminal activity (“discrete crimes” or “regenerating
           conspiracy”);
       (2) The habits of suspected criminal (“nomatic” or “entrenched”);
       (3) The character of the items seized (“perishable” or “of enduring utility”);
       (4) The nature and function of the premises to be searched (“mere criminal forum” or
           “secure operation”)
          United States v. Bucuvalas, 970 F,2d 37, 40 (1st Cir. 1992).

   The Government posits that the search warrant affidavit laid out facts that Rutherford’s

conduct had continued into May of 2019 and that the warrant (issued on June 4, 2019) was

issued less than two weeks from the last act of the conspiracy. They point to conversations on

May 14, 2019, and May 23, 2019, where Melendez instructed Walker to get cash that Rutherford

owed for drugs, and that subsequent calls and surveillance established that Melendez planned to

use the cash to purchase cocaine from co-Defendant, co-conspirator Cordova. The affidavit

establishes probable cause to believe that Rutherford sold drugs to Melendez, and Melendez sold

drugs to Rutherford. It details meetings between the parties to conduct drug transactions at

Rutherford’s residence on Aetna Street (“got a nice chunk for you”). There was ample evidence

in the affidavit to believe that evidence of the subject offense would be found at the apartment at

15 Aetna Street and that the evidence was not stale.

   The Defendant also argues that there was no nexus tying 15 Aetna Street to the conspiracy to

distribute cocaine. Again, there are numerous examples of the connection between the apartment

and the conspiracy. On March 17th, Rutherford provided his address to Melendez. On April 7 th

Rutherford, Melendez, and Mack met at that address. Later that day Rutherford and Melendez

had a call-during which Rutherford referenced drugs that Melendez had provided to him

describing it as “cooked” i.e. crack cocaine. That same day Melendez talked to Nevins about

                                                 4
          Case 4:19-cr-40041-TSH Document 67 Filed 11/04/20 Page 5 of 5



having access to drugs located at “Banga’s”. On April 16 th police observed Rutherford and

Melendez at Aetna Street after a call during which Rutherford said he had a “nice chunk” for

Melendez. Accordingly, I find that there is sufficient evidence in the affidavit to establish

probable cause regarding nexus.

  For the reasons set for above the Defendant’s Motion to Suppress is denied.



                                                      /s/Timothy S. Hillman
                                                      TIMOTHY S. HILLMAN
                                                      U.S. DISTRICT JUDGE




                                                 5
